UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A.Name of issuer or person filing (“Filer”):Cenovus Energy Inc. B.(1) This is [check one]: [X]an original filing for the Filer. []an amended filing for the Filer. (2) Check the following box if you are filing the Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9) [] C.Identify the filing in conjunction with which this Form is being filed: Name of registrant: Cenovus Energy Inc. Form type: Form F-10 File Number (if known): 333-188478 Filed by: Cenovus Energy Inc. Date Filed (if filed concurrently, so indicate): May 9, 2013 (concurrently with Form F-10) D.The Filer is incorporated or organized under the laws of CANADA and has its principal place of business at: 500 Centre Street S.E. Calgary, Alberta, Canada T2G 1A6 (403) 766-2000 E.The Filer designates and appoints CT Corporation System (“Agent”), located at: 111-8th Avenue New York, New York 10011 (212) 590-9330 as the agent of the Filer upon whom may be served any process, pleadings, subpoenas, or other papers in: (a) any investigation or administrative proceeding conducted by the Commission; and (b) any civil suit or action brought against the Filer or to which the Filer has been joined as defendant or respondent, in any appropriate court in any place subject to the jurisdiction of any state or of the United States or of any of its territories or possessions or of the District of Columbia, where the investigation, proceeding or cause ofaction arises out of or relates to or concerns (i)any offering made or purported to be made in connection with the securities registered or qualified by the Filer on FormF-10 on May 29, 2012or any purchases or sales of any security in connection therewith; (ii)the securities in relation to which the obligation to file an annual report on Form40-F arises, or any purchases or sales of such securities; (iii)any tender offer for the securities of a Canadian issuer with respect to which filings are made by the Filer with the Commission on Schedule 13E-4F, 14D-1F or 14D-9F; or (iv)the securities in relation to which the Filer acts as trustee pursuant to an exemption under Rule10a-5 under the Trust Indenture Act of 1939. The Filer stipulates and agrees that any such civil suit or action or administrative proceeding may be commenced by the service of process upon, and that service of an administrative subpoena shall be effected by service upon such agent for service of process, and that service as aforesaid shall be taken and held in all courts and administrative tribunals to be valid and binding as if personal service thereof had been made. F.The Filer stipulates and agrees to appoint a successor agent for service of process and file an amended FormF-X if the Filer discharges the Agent or the Agent is unwilling or unable to accept service on behalf of the Filer at any time until six years have elapsed from the date the Filer has ceased reporting under the Securities Exchange Act of 1934, as amended. Filer further undertakes to advise the Commission promptly of any change to the Agent’s name or address during the applicable period by amendment of this Form, referencing the file number of the relevant form in conjunction with which the amendment is being filed. G.The Filer undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the FormF-10, the securities to which the FormF-10 relates; and the transactions in such securities. The Filer certifies that it has duly caused this power of attorney, consent, stipulation and agreement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Calgary, Province of Alberta, Country of Canada, on this 9th day of May, 2013. Filer:Cenovus Energy Inc. By: /s/Kerry D. Dyte Name: Kerry D. Dyte Title:Executive Vice-President,General Counsel & Corporate Secretary This statement has been signed by the following persons in the capacities and on the dates indicated. CT Corporation System As Agent for Service of Process for Cenovus Energy Inc. By: /s/Jeffrey Kagan Name: Jeffrey Kagan Title: Vice President Date: May 8, 2013
